OFFICE OF THE ATTORNEY    GENERAL   OFTEXAS
                 AUSTIN
                                                                                                a


      Year first and wcond                     westlone         am         amvorable
in ttliafilrulatlra.
         ArLielo 4496a, Vernon*0 Annotatd Olrll Statuta8
(3.8. SO0 oi thm 46th Legl~laturo) doea not exempt tEo
wmUaatwer       of bedding froniaffixing the law lab.1
(8utba      a) nad the beddizg re9cutue staatp (3oetioa 9)
on be44lng        uaufaoturnd ior              a 8tate lnstftuubloa
                                                                  or for
+.hoUnited St~tatee
                 Covermix&.
      Zha only exoc~tio:m ia the lnw aro glren in %eo-
tlon 11 .w:Iohr-da aa followa:
         *Sxoeption8. Ssotion 11.                    The pro9i*loa8of
       tkii8 Aot aball         a$Ely      to all     bwldlxq         ~~~u.faaWr-
        o&, prgairod, ronorated ma/or rold,&tor tba
        0metfv8 bets hareof;but the 8az!Orhall not
       ,rpply to b&ding wkloh has bean aranaioaturrrsd,
       repaired or rsnovatrtl prior tc the sftsotltr
       date hereof.*

         The     oloaont    or    state     or iedaral coatreot dus not
Utor     the ritwtion.
      rho dulrl ~urp0~es or the hat were the grottbotion
of heelth awl the pmventicm of tho 8prsa4 6f diauao.
WetiQn 6). Both the state ena rodesal grmaawatr are
6Atitiswl        to rhare   in    t&o     berar%t      or     this     8aaitaq           ht.


         We reran you to cur'opinion Ho. Cbll98 Ity th8
Hon.    Stzris     z7odgrr8,     tiail8themt       Attoraoy          aen6mi,        to     m.
oeo. w. 'GOI,axit              zealth crrieer, Austin, Texa8.
         In the      above nwiibereaopfnion it                       wa8    held    thnt
*t&o bodding aunpiMttutcrra
                          and                       raaovatce8             rmr8t   oomply
tith the law aftar the orreottoo date an4 plnfm     She  fo-
qufred tag md *dhaeive s%aap UpOIl all   beddlag mamaf6iet-
urod and renoretad GUIrecttiredby thn'texd of thin law.
In the west they tall to ooayly with the rcrpuiromentd
of t!:is Rot, they till ha iuubjoat to the jm&Utfos     pro-
ride4 in Seotlon 9 of thtr bill.*
                                                                             46


Texas State Board of Health. page S

that you hare not furnbhad US ritb titioient faots
to enable u8 to UldOrSknd  the sikration.       WO pruunu
that your Bopartmont m the Board of Control plaoed
the order r0r the sWmp8 and ontorod       into R oontraot
oonoa@?ml4umo with tho printer or prlntors. The
?W89mf the oontraot, if Sny, wul6 be oontsolllin(         u
‘tQ   ~~l*osRont8     or   ro4uQtlon    OS    oontraot   jlriee.   fn.tllQ
wazi&        , rr tiV18.    that the SpOiled 8tQUi~8 be ret&t-
06 ani      8 reoord or    thorn   be kept,




APPROVEDS~ 18, 1939


ATTORNEY GENERAL OP TEXAS